19-01294-scc   Doc 43-7   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 5
                                   Pg 1 of 4




                      EXHIBIT 5
               19-01294-scc       Doc 43-7         Filed 10/10/19 Entered 10/10/19 14:34:01                       Exhibit 5
                                                            Pg 2 of 4

Sara Clark

From:                                    Natalie Shkolnik <nshkolnik@wilkauslander.com>
Sent:                                    Monday, June 24, 2019 1:38 PM
To:                                      Sara Clark; Daniel Pulecio-Boek; Gabriel Soledad
Cc:                                      Jay Auslander; Eloy Peral; Robert C. Reiland; Eric Snyder; Julie Cilia
Subject:                                 RE: Stay of Chapter 15 Oro Negro Proceedings


                                                           [EXTERNAL EMAIL]


Sara,

We would be willing to agree to accept service on behalf of our clients, Seadrill Limited and Fintech Advisory Inc., in
exchange for entering into a response schedule as follows. We’d like 90 days from the issuance of the summons (i.e., a
response deadline of September 5), with the caveat that if any other defendant agreeing to accept service gets more
time than that to respond to the complaint, we’d want the same response time period as that defendant. Let us know
your thoughts.

N


Natalie Shkolnik
Wilk Auslander LLP
Main: 212-981-2300
Direct: 212-981-2294
Fax: 212-752-6380
nshkolnik@wilkauslander.com
https://www.wilkauslander.com




From: Sara Clark [mailto:saraclark@quinnemanuel.com]
Sent: Monday, June 24, 2019 1:52 PM
To: Natalie Shkolnik; Daniel Pulecio-Boek; Gabriel Soledad
Cc: Jay Auslander; Eloy Peral; Robert C. Reiland; Eric Snyder; Julie Cilia
Subject: RE: Stay of Chapter 15 Oro Negro Proceedings

Counsel,

Please advise if you maintain your position below, or if you will agree to accept service of the adversary complaint on
behalf of your clients.

Regards,
Sara

Sara Clark
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

711 Louisiana Street, Suite 500
Houston, TX 77002
713-221-7010 Direct
                                                                    1
               19-01294-scc               Doc 43-7           Filed 10/10/19 Entered 10/10/19 14:34:01                                   Exhibit 5
                                                                      Pg 3 of 4
713-221-7000 Main Office Number
713-221-7100 FAX
saraclark@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.


From: Natalie Shkolnik [mailto:nshkolnik@wilkauslander.com]
Sent: Tuesday, June 18, 2019 3:40 PM
To: Daniel Pulecio-Boek <danielpulecioboek@quinnemanuel.com>; Sara Clark <saraclark@quinnemanuel.com>; Gabriel
Soledad <gabrielsoledad@quinnemanuel.com>
Cc: Jay Auslander <jauslander@wilkauslander.com>; Eloy Peral <eperal@wilkauslander.com>; Robert C. Reiland
<rreiland@wilkauslander.com>; Eric Snyder <esnyder@wilkauslander.com>; Julie Cilia <jcilia@wilkauslander.com>
Subject: Stay of Chapter 15 Oro Negro Proceedings

                                                                       [EXTERNAL EMAIL]


All –

This confirms our telephonic conference with the Court of this afternoon, where Judge Chapman (i) stayed all Chapter
15 proceedings, including the adversary proceeding (19-01294), and (ii) tolled the time for defendants to respond to the
complaint filed in the adversary proceeding. (As to the latter, our clients Seadrill Limited and Fintech Advisory Inc. have
not been served and the foreign representative is no longer authorized to attempt to serve our clients. Furthermore, we
received a FedEx package this afternoon containing a copy of the summons and complaint. Given that the foreign
representative had no authority to continue to act in his capacity and we are not authorized to accept service on behalf
of our clients, service was not effective and we reject the copy sent to us this morning.)

N


Natalie Shkolnik
Wilk Auslander LLP
1515 Broadway, 43rd Floor
New York, NY 10036
Main: 212-981-2300
Direct: 212-981-2294
Fax: 212-752-6380
nshkolnik@wilkauslander.com
https://www.wilkauslander.com



NOTES: This message and any attachments are confidential to the ordinary user of the e-mail address to which it was
addressed and may also be privileged. If you are not the addressee you may not copy, forward, disclose or use any part of
the message or its attachments. If you have received this message in error, please notify the sender immediately by return
e-mail and delete this message from your system. Wilk Auslander LLP reserves the right to monitor and review the
content of all e-mail communications sent to and received by its employees.

Internet communications cannot be guaranteed to be secure or error-free as information could arrive late or contain viruses
or be intercepted, corrupted, or lost. The sender, therefore, does not accept liability for any errors or omissions in the
content of this message which arise as a result of Internet transmission. If verification is required please request a hard-
copy version.
                                                                                  2
19-01294-scc   Doc 43-7   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 5
                                   Pg 4 of 4




                                     3
